PER CURIAM.
Motion for an appeal from the Boyd Circuit Court by Charles Blevins from a judgment convicting him of the offense of possessing alcoholic and intoxicating beverages in local option territory for the purpose of sale and fixing his punishment at a fine of $50 and confinement in jail for a period of 30 days.
A consideration of the record and of the points raised in appellant’s brief has failed to disclose any error prejudicial to appellant’s substantial rights and the judgment is therefore affirmed.